ACCEPTED
                                                                                      12-15-00068-CR
                                                                         TWELFTH COURT OF APPEALS
                                                                                       TYLER, TEXAS
                                                                                 8/17/2015 4:17:40 PM
                                                                                        CATHY LUSK
                                                                                               CLERK

                  IN THE COURT OF APPEALS FOR THE
                  12TH DISTRICT OF TEXAS AT TYLER
                                                                     FILED IN
                                                              12th COURT OF APPEALS
                                                                   TYLER, TEXAS
ANDREW PJ WHITAKER,                     §                     8/17/2015 4:17:40 PM
  APPELLANT                             §                          CATHY S. LUSK
          v.                            §           Case No.           Clerk
                                                              12-15-00068-CR       &
                                        §           12-15-00069-CR
THE STATE OF TEXAS,                     §
  APPELLEE                              §


     STATE'S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                ANSWER TO APPELLANT'S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through her Assistant District

Attorney for Nacogdoches County, and tenders this motion for an extension of

time to file the State's Answer to Appellant's Brief, pursuant to Texas Rules of

Appellate Procedure 10.S(b) and 49.2. In support of this motion, the State would

show the following:

                                        I.

      The case is styled Andrew PJ Whitaker v. The State of Texas, and is an

appeal from trial in the 420th District Court in Nacogdoches County, Texas, in

cause numbers F1421007 and F1521497.

                                        II.

      Appellant's brief was filed on July 19, 2014, and the State's answer in the

instant case is currently due on August 18, 2015. The State respectfully requests a
30-day extension of time to file the State's answer so that the answer will be due

on September 17, 2015. The State has not previously requested an extension of

time to file an answer.

                                         III.

      The extension of time to file is not requested for the purpose of an improper

delay but so that the State might adequately respond to Appellant's motion. The

State alleges good cause exists for the extension due to counsel's preparation and

work on other cases, namely:

      • The State of Texas v. Jerome Charez Bryant, Cause Number
        F1521805, wherein the defendant is charged with the offense of
        Criminally Negligent Homicide. A bench trial is currently
        scheduled for August 17, 2015, and jury selection was completed
        on August 17, 2015.
      • This office was out of town at the 27th annual Crimes Against
        Children conference in Dallas from August 9 to August 13.
      • Once these matters have been adequately addressed, Appellee will
        have the time to devote to this Answer to Appellant's Brief.


      WHEREFORE, premises considered, the State respectfully requests that

the Court grant the instant motion and extend the time for filing the State's answer

for 30 days, until September 17, 2015.




                                                                                  2
Respectfully submitted,




Kevin Belanger
Assistant District Attorney
Nacogodoches County, Texas
State Bar No. 24094534
101 West Main Street, Ste. 250
Nacogdoches, TX 75961
Phone: (936) 560-7766
FAX: (936) 560-6036




                                 3
                        CERTIFICATE OF SERVICE

     A true copy of the State's motion has been served via FAX/certified

mail/hand delivery on counsel for Appellant, Andrew PJ Whitaker, on this, the

17th day of August, 2015.




                                         Kevin Belanger
                                         Assistant District Attorney
                                         Nacogdoches County, Texas
                                         State Bar No. 24094534
                                         101 West Main Street, Ste. 250
                                         Nacogdoches, TX 75961
                                         Phone: (936) 560-7766
                                         FAX: (936) 560-6036




                                                                            4